                  Case 19-50269-JTD     Doc 11     Filed 06/11/19   Page 1 of 4



PACHULSKI STANG ZIEHL & JONES LLP
Laura Davis Jones (pro hac vice application to be filed)
Beth E. Levine
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: ljones@pszjlaw.com
       blevine@pszjlaw.com

and

Michael P. Lynn (pro hac vice application to be filed)
Chris Patton
John Adams (pro hac vice application to be filed)
LYNN PINKER COX & HURST, L.L.P.
2100 Ross Avenue, Suite 2700
Dallas, Texas 75201
Telephone: (214) 981-3800
Facsimile: (214) 981-3839
Email: mlynn@lynnllp.com
        cpatton@lynnllp.com
        jadams@lynnllp.com

Counsel to ETC Northeast Pipeline, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
GSCP VI EDGEMARC HOLDINGS, L.L.C.,       :
GSCP VI PARALLEL EDGEMARC HOLDINGS,      :
L.L.C., WSEP AND BRIDGE 2012 EDGEMARC    :
HOLDINGS, L.L.C., AND EM HOLDCO LLC,     :
                                         :
           Plaintiffs,                     Adv. Proc. No. 19-01293 (JLG)
                                         :
                                         :
 vs.                                     :
                                         :
ETC NORTHEAST PIPELINE, LLC,             :
                                         :
           Defendant.                    :
                                         :
 --------------------------------------- X




DOCS_DE:224147.1 23761/001
                  Case 19-50269-JTD       Doc 11      Filed 06/11/19    Page 2 of 4



                              DECLARATION OF ANDREW LAURENT
                             METZ IN SUPPORT OF MOTION TO DISMISS

        I, Andrew Laurent Metz, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

        1.       I am Chief Counsel of Energy Transfer, LP, ultimate parent of the defendant in

the above-captioned case, ETC Northeast Pipeline, LLC (the “Defendant”). I am a member in

good standing of the Bar of the State of Pennsylvania.

        2.       I make this declaration in support of the Northeast Pipeline, LLC’s Motion to

Dismiss [Docket No. 9]. I am familiar with the subject matter of this action and have personal

knowledge of the facts set forth herein. If called upon to testify, I could and would testify

competently thereto.

        3.       Attached hereto as Exhibit A is a true and correct copy of the Answer, New

Matter, and Counterclaims filed on February 27, 2019 by EM Energy (PA) against ETC in ETC

Northeast Pipeline, LLC v. EM Energy Pennsylvania, LLC, Case No. 19-002052 pending before

the Court of Common Pleas of Allegheny County, Pennsylvania.

        4.       Attached hereto as Exhibit B is a true and correct copy of Declaration of Callum

Streeter in Support of the Debtors' Chapter 11 Petitions and First Day Pleadings filed by

EdgeMarc Energy Holdings, LLC, Delaware Bankruptcy Court Case Nos. 19-11104 (BLS),

Docket No. 3.

        5.       Attached hereto as Exhibit C is a true and correct copy of the Equity Commitment

Letter of Sponsor EM Holdco LLC c/o Ontario Teachers’ Pension Plan Board dated November

13, 2017.

        6.       Attached hereto as Exhibit D is a true and correct copy of the Equity Commitment

Letter of Sponsors GSCP VI Onshore EdgeMarc, L.L.C. et al., dated November 8, 2017.




                                                  2
DOCS_DE:224147.1 23761/001
                  Case 19-50269-JTD       Doc 11     Filed 06/11/19    Page 3 of 4



        7.       Attached hereto as Exhibit E is a true and correct copy of the Equity Commitment

Letter of Sponsor GS Capital Partners VI GmbH & Co. KG to GSCP VI Germany EdgeMarc,

Inc., dated November 8, 2017.

        8.       Attached hereto as Exhibit F is a true and correct copy of the Equity Commitment

Letter of Sponsor GS Capital Partners VI GmbH & Co. KG to GSCP VI GmbH HydroEdge

(Cayman) Ltd., dated November 8, 2017.

        9.       Attached hereto as Exhibit G is a true and correct copy of the Equity Commitment

Letter of Sponsor GS Capital Partners VI Offshore Fund, L.P. to GSCP VI Offshore EdgeMarc,

L.L.C., dated November 8, 2017.

        10.      Attached hereto as Exhibit H is a true and correct copy of the Equity Commitment

Letter of Sponsor GS Capital Partners VI Fund, L.P. to GSCP VI Onshore EdgeMarc, L.L.C.,

dated November 8, 2017.

        11.      Attached hereto as Exhibit I is a true and correct copy of the Equity Commitment

Letter of Sponsors GSCP VI Parallel EdgeMarc, L.L.C. and GS Capital Partners VI Parallel,

L.P. to GSCP VI Parallel EdgeMarc Holdings, L.L.C., dated November 8, 2017.

        12.      Attached hereto as Exhibit J is a true and correct copy of the Equity Commitment

Letter of Sponsor GS Capital Partners VI Parallel, L.P. to GSCP VI Parallel EdgeMarc, L.L.C.,

dated November 8, 2017.

        13.      Attached hereto as Exhibit K is a true and correct copy of the Equity Commitment

Letter of Sponsor WSEP EdgeMarc, Inc. to WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.,

dated November 8, 2017.

        14.      Attached hereto as Exhibit L is a true and correct copy of the Equity Commitment

Letter of Sponsors West Street Energy Partners AIV-1, L.P., et al., to WSEP EdgeMarc, Inc.,



                                                 3
DOCS_DE:224147.1 23761/001
                  Case 19-50269-JTD       Doc 11      Filed 06/11/19    Page 4 of 4



dated November 8, 2017.

        15.      Attached hereto as Exhibit M is a true and correct copy of the Capital

Contribution Letter between EdgeMarc Energy Holdings, LLC, EM Energy Pennsylvania, LLC

and ETC Northeast Pipeline, LLC, dated November 13, 2017.

        16.      Attached hereto as Exhibit N is a true and correct copy of the Equity Commitment

Letter of Sponsor Ontario Teachers’ Pension Plan Board, to EM Holdco LLC, dated November

13, 2017.

        17.      Attached hereto as Exhibit O is a true and correct copy of the Equity Commitment

Letter of Sponsors GSCP VI EdgeMarc Holdings, L.L.C., et al., to EdgeMarc Energy Holdings,

LLC and EM Holdco LLC, dated November 13, 2017.

        I declare under penalty of perjury that the foregoing is true and correct.



Dated: June 11, 2019                                   /s/ Andrew Laurent Metz
       Wexford, Pennsylvania                           Andrew Laurent Metz




                                                  4
DOCS_DE:224147.1 23761/001
